DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
 
Information Disclosure Statement
The Examiner notes that references cited in the copending application 16/486,414 were not disclosed in an Information Disclosure Statement. Applicant is reminded of its duty to disclose to the Office all information known to that individual to be material to patentability.  37 CFR 1.56.

Specification
	In light of the amendments to the specification, the objection to the specification is withdrawn.

Claim Objections
Claims 16-17 are objected to because of the following informalities:
Regarding claim 16, “an image acquisition apparatus” may or may not be “the image acquisition apparatus” of parent claim 1.
Dependent claim 17 is objected to for the same reason as the base claim upon which it depends.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“image acquisition apparatus” in claims 1, 12, 13, 14, 16, and 17;
“guiding mechanism” in claims 12, 13, and 17;
“driving mechanism” in claims 12, 13, and 17;
“control apparatus” in claims 14 and 15; and,
“image processing apparatus” in claims 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
“image acquisition apparatus” is taken to be various types of imaging elements for shooting and imaging, e.g. cameras based on CCD or CMOS imaging, imagers based on infrared imaging or infrared thermal imaging, or an equivalent device (instant specification, paragraph [0065])
“guiding mechanism” is taken to be a parallel paired first rails and a second rail between the paired first rails (instant specification, paragraph [0093])
“driving mechanism” is taken to be various driving power components, e.g. motors, gas pumps, or hydraulic pumps, etc. (instant specification, paragraph [0093])
“control apparatus” is taken to be a processor having data processing capability and/or program execution capability, such as a central processing unit (CPU) or a field programmable logic array (FPGA) or a single chip microcomputer (MCU) or a digital signal processor (DSP) or an application-specific integrated circuit (ASIC) (instant specification, paragraph [0086])
“image processing apparatus” is taken to be a processor having data processing capability and/or program execution capability, such as a central processing unit (CPU) or a field programmable logic array (FPGA) or a single chip microcomputer (MCU) or a digital signal processor (DSP) or an application-specific integrated circuit (ASIC) (instant specification, paragraph [0086])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 7, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2016/0145562) in view of Ming (CN 206359537) (machine translation), Yang (CN 102329727) (machine translation), and Joseph (US 2010/0009335).
Regarding claim 1, Pedersen discloses a cell culture monitoring device (100) (Abstract),
comprising: a culture vessel (6) configured to receive a culture medium of a cell sheet (8); a temperature adjusting element (18) configured to adjust an internal temperature of the culture vessel (Abstract; Paragraph [0148]); and an image acquisition apparatus (comprising a camera (20)) configured to acquire an image of the cell sheet (8) in the culture vessel (6) to monitor growth status of the cell sheet (Fig. 2; Abstract; Paragraph [0010]: Pedersen teaches that the device as described can be used to monitor a plurality of cells, but does not explicitly disclose monitoring a cell sheet. However, one having ordinary skill in the art would understand that a cell sheet could be monitored using the device as claimed).
Pedersen does not disclose:
wherein a bottom of the culture vessel comprises: a temperature-sensitive layer configured to carry the culture medium;
wherein a material of the temperature-sensitive layer is a temperature-sensitive material 
which is configured to change the cell sheet from a state close the temperature-sensitive material to a state easily separated from the temperature-sensitive material when sensing a specific temperature;
the temperature-sensitive material includes PIPAAm, a complex of PIPAAm and methacrylic acid, or lysine short peptide A6K;
a luminescent layer, located on a side of the temperature-sensitive layer away from the cell sheet, and configured to provide a backlight for image acquisition of the cell sheet by luminescence;
wherein the temperature adjusting element comprises a plurality of semiconductor temperature controllers arranged along a lateral outer wall of the culture vessel; and,
the plurality of semiconductor temperature controllers are arranged to form a lateral shading structure.
Regarding 1), 2), and 5) of claim 1, Ming discloses a culture device (1) comprising: a temperature-sensitive layer (18) configured to carry the culture medium; wherein a material of the temperature-sensitive layer is a temperature-sensitive material (inherent that a temperature-sensitive layer would contain a temperature-sensitive material); and a luminescent layer (17), located on a side of the temperature-sensitive layer away from the cell sheet, and configured to provide a backlight for image acquiring of the cell sheet by luminescence (Fig. 1; Paragraph [0015]; Paragraph [0017]: Lower illuminator (17) is provided with a cold light lamp (22) which provides light without heating the internal filament).
In the analogous art of tissue cell culture environmental control devices, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Pedersen to include the temperature-sensitive layer and luminescent layer taught by Ming to achieve the most suitable conditions for tissue cell culture and imaging (Ming, Paragraph [0017]).
Regarding 3), 4), 6), and 7) of claim 1, Yang discloses: a cell sheet preparation device (Abstract) comprising a semiconductor refrigeration fins (2) arranged along an outer wall of the culture vessel (3); the plurality of semiconductor temperature controllers (5) being arranged to form a shading structure when considered in combination with the fixed frame (1) (Fig. 1; Paragraph [0024]); PIPAAm and methacrylic acid (claim 2 and pg. 2, “PNIPAAm poly-N-isopropylacrylamide” and “MAAC”); and a configuration to change the cell sheet from a state close to the temperature-sensitive material (claim 2 and pg. 2, “PNIPAAm poly-N-isopropylacrylamide” and “MAAC”) to a state easily separated (pg. 2, “cells are naturally separated from the culture dish”) from the temperature-sensitive material (claim 2 and pg. 2, “PNIPAAm poly-N-isopropylacrylamide” and “MAAC”) when sensing a specific temperature (pg. 2, “LTCST, 32°C”).
In the analogous art of cell sheet preparation devices with semiconductors, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of modified Pedersen to include the temperature controllers taught by Yang to obtain sufficient cooling and heating capacity for the device (Yang: Paragraph [0024]).
In addition, regarding the PIPAAm limitations, in the analogous art of cell sheet preparation devices with semiconductors, it would have been obvious to one skilled in the art before the effective filing date to modify the teachings of modified Pedersen to include the PIPAAm in order to sense changes in the external environmental temperature (Yang: Paragraph [0005], lines 49-52) and the cells desorbed from the gel surface may maintain high activity without enzyme treatment (Yang: Paragraph [0005], lines 64-66).
	Modified Pedersen teaches the structure as shown above. However, regarding the limitations 6) and 7) of claim 1, the term “lateral” was not disclosed. Joseph discloses a lateral side of a plate (paragraph [0076] “sides”) that can be coated with a semiconductor (paragraph [0072]).
	In the analogous art of temperature-regulated culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify modified Pedersen in order to heat or cool the plate from the sides so that imaging can occur through the plate.
Regarding claim 4, Pedersen teaches the cell culture monitoring device as previously described, but fails to teach an embodiment comprising a luminescent layer. Ming, however, teaches a culture device (1) comprising a luminescent layer (17), and wherein a cold light source (22) is located inside the luminescent layer (17) (Fig. 1; Paragraph [0015]; Paragraph [0017]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Pedersen to include the temperature-sensitive layer and luminescent layer taught by Ming to achieve the most suitable conditions for tissue cell culture (Ming, Paragraph [0017]).
Regarding claim 7, Pedersen teaches the cell culture monitoring device as previously described, wherein a shading structure (2) is arranged outside the culture vessel (6) (Fig. 1; Abstract: The housing (2) described by Pedersen is capable of shading the culture device from external light sources).
Regarding claim 9, Pedersen teaches the cell culture monitoring device as previously described, wherein the culture vessel is within an incubator (Paragraph [0131]).
Regarding claim 10, Pedersen teaches the cell culture monitoring device as previously described, wherein one or more space layers (5) are arranged in the incubator, a bracket (48) is configured to support a plurality of the culture vessels (6) is arranged in the one or more space layers (5), and the plurality of culture vessels (6) are fixedly or detachably mounted on the bracket (48) (Fig. 2; Paragraph [0144]: While Pedersen teaches each individual shelf (48) holding one cell culture vessel (6), one could place one or more vessels on each shelf (48) by stacking or placing the vessels next to one another; The culture vessels (6) are placed on the shelf (48), which represents a detachable mounting).
Regarding claim 16, Pedersen teaches a culture monitoring method based on the cell culture monitoring device according to claim 1 (see claim 1 rejection), comprising: putting a culture medium into a culture vessel (6) so that the cell sheet grow in the culture medium (Abstract); and acquiring an image of the cell sheet in the culture vessel by an image acquisition apparatus during growth of the cell sheet to monitor growth status of the cell sheet (Abstract; Paragraph [0010]).
Pedersen teaches that the device as described can be used to monitor a plurality of cells, but does not explicitly disclose monitoring a cell sheet. Yang, however, teaches a cell sheet preparation device (Abstract) wherein the culture medium is a cell sheet (Paragraph [0002; Paragraph [0007]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the device taught by Pedersen to culture a cell sheet, as described, by Yang, as this technique is well known in the art to create these materials (Yang: Paragraph [0005]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2016/0145562) in view of Ming (CN 206359537) (machine translation), Yang (CN 102329727) (machine translation), and Joseph (US 2010/0009335) as applied to claim 1, further in view of Murphy et al. (US 2005/0221271) and Bekki (US 8,092,670).
Regarding claim 3, Pedersen teaches the cell culture monitoring device as previously described, but fails to teach an embodiment comprising a transparent heat-insulation layer between the temperature-sensitive layer and the luminescent layer. Bekki, however, teaches a device for measuring cell activity (Abstract) comprising a working electrode (22) comprising a conductive substrate that is temperature-sensitive (Col. 15, lines 22-30) which comes into contact with the sample liquid containing cells (Col. 22, lines 36-40); and an electron-accepting layer (27) comprising luminescent material (Col. 9, lines 29-44; Col. 10, lines 3-22), and further comprising a thermal insulating layer (25) disposed between the working electrode (22) and the electron-accepting layer (27) and including a heat-insulating material (Col. 18, lines 3-7; Col. 16, lines 60-67: while the materials taught are for use as electrical insulators, one having ordinary skill in the art would recognize these materials to be thermal insulators as well).
Bekki fails to teach an embodiment wherein the insulation material is transparent. Murphy, however, teaches a substrate device for use in cellular assays (Abstract) comprising a transparent insulation material (Paragraph [0485]).
It would have been obvious to one having ordinary skill in the art to modify the teachings of Pedersen to include the insulating layer taught by Bekki to maintain the proper conditions within the culture device, as filling the space between the temperature-sensitive layer and the luminescent layer will lead to more efficient heat transfer (Bekki, col. 18, lines 3-7; col. 16, lines 60-67). Further, it would have been obvious to modify the teachings of Bekki to include the transparent insulating material taught by Murphy to allow light to pass through from the luminescent layer to the temperature-sensitive layer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2016/0145562) in view of Ming (CN 206359537) (machine translation), Yang (CN 102329727) (machine translation), and Joseph (US 2010/0009335) as applied to claim 1, further in view of Bekki (US 8,092,670).
Regarding claim 5, Pedersen teaches the cell culture monitoring method as previously described, but fails to teach an embodiment comprising wiring layer on a side of the luminescent layer. Bekki, however, teaches a device for measuring cell activity (Abstract) comprising: an electrode wiring layer (58) arranged in the vessel body and disposed on a side of the luminescence structure facing away from the temperature-sensitive layer, which is in contact with a sample liquid containing cells to be cultured (Col. 8, lines 16-22; Col. 21, lines 40-62; Col. 22, lines 36-40). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Pedersen to include the wiring layer configuration of Bekki, as this configuration allows for the measurement of the photocurrent generated in each spot along the device (Bekki: Col. 21, lines 47-51).

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2016/0145562) in view of Ming (CN 206359537) (machine translation), Yang (CN 102329727) (machine translation), and Joseph (US 2010/0009335) as applied to claim 10 and 1, respectively, above, further in view of Ito (US 2010/0260422).
Regarding claim 11, Pedersen teaches the cell culture monitoring device as previously described, but fails to explicitly teach an integral or detachable positioning structure is arranged outside the culture vessel. Ito, however, teaches a cell culture observation system (Paragraph [0031]) wherein an integral or detachable positioning structure (45) is arranged outside the culture vessel (10), the positioning structure (45) is mating with the bracket (43) and movable relative to the bracket (43) (Fig. 2; Paragraph [0035]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Pedersen to include the positioning structure and bracket taught by Ito to ensure that the culture device is properly positioned before imaging (Ito: Paragraph [0035]).
Regarding claim 14, Pedersen teaches the cell culture monitoring device as previously described, further comprising: a control apparatus configured to control external environmental parameters of the culture vessel (Paragraphs [0092]-[0095]); and an image processing apparatus comprising a processor configured to process the image of the cell sheet acquired by the image acquisition apparatus to obtain the growth status of the cell sheet (Paragraphs [0096]-[0102]).
Pedersen fails to explicitly teach an embodiment wherein the control apparatus comprises a processor, though the control apparatus as described is capable of executing commands (Paragraphs [0092]-[0095]). Ito, however, teaches a cell culture observation system (Paragraph [0031]) comprising a control device (6) with a CPU (61) wherein the control device (61) is configured to control external environmental parameters (with reference characters 21, 22, 23, 24, and 25) of the culture vessel (10) (Fig. 3; Paragraph [0041]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Pedersen to include the control device with a CPU taught by Ito to store and execute various commands needed for the device to function (Ito: Paragraph [0041]).
Regarding claim 15, Pedersen teaches the cell culture monitoring device as previously described, but fails to explicitly teach an embodiment wherein the control apparatus is connected to the image processing apparatus. Ito, however, teaches a cell culture observation system (Paragraph [0031]) wherein the control apparatus (6) is connected to the image processing apparatus (100) and configured to adjust the external environmental parameters of the culture vessel according to the growth status of the cell sheet (Fig. 3; Fig. 5; Paragraphs [0041]-[0047]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Pedersen to include the connection between the control apparatus and image processing apparatus described by Ito to optimize the environmental conditions of the cell culture chamber (Ito: Paragraphs [0041]-[0047]).

Claims 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2016/0145562) in view of Ming (CN 206359537) (machine translation), Yang (CN 102329727) (machine translation), and Joseph (US 2010/0009335) as applied to claims 1 and 16, respectively, above, further in view of Zhang (CN 204244858) (machine translation).
Regarding claim 12, Pedersen teaches the cell culture monitoring device as previously described, comprising a moving means (46) that allows the camera (20) to move along the longitudinal direction X to image the culture wells in the culture dishes (Fig. 2; Paragraph [0145]), but fails to teach an embodiment wherein the guiding mechanism and driving mechanism are positioned above the culture vessel. Zhang, however, teaches a tissue culture environment control and recording device (Paragraph [0006]) comprising a guiding mechanism with a parallel paired first rails (32) and a second rail (33) arranged between the first paired rails; and a driving mechanism comprising a motor (101) configured to drive the image acquisition apparatus (3) to move on the guiding mechanism (32, 33) so as to adjust an image acquisition position among the plurality of culture vessels (1) (Fig. 1; Claim 2; Page 3, lines 1-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Pedersen to include the guiding mechanism position and structure as taught by Zhang to capture images from multiple different angles, bringing greater convenience and higher accuracy to image-based screening (Zhang: Page 3, lines 45-47).
Regarding claim 13, Pedersen teaches the cell culture monitoring device as previously described, but fails to teach an embodiment wherein the guiding mechanism and driving mechanism are positioned above the culture vessel. Zhang, however, teaches a tissue culture environment control and recording device (Paragraph [0006]) comprising a guiding mechanism with a parallel paired first rails (32) and a second rail (33) arranged between the first paired rails (Page 5, lines 53-59; Page 6, lines 7-31); the driving mechanism comprises a motor (101), and further comprises: a first driving mechanism, arranged between the paired first rails and the second rail, and configured to drive the second rail to move relative to the paired first rails along an extending direction of the paired first rails (Fig. 6; Page 6, lines 7-31); and a second driving mechanism, arranged between the second rail and the image acquisition apparatus, and configured to drive the image acquisition apparatus to move relative to the second rail along an extending direction of the second rail (Fig. 6; Page 6, lines 7-31).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Pedersen to include the guiding mechanism position and structure as taught by Zhang to capture images from multiple different angles, bringing greater convenience and higher accuracy to image-based screening (Zhang: Page 3, lines 45-47).
Regarding claim 17, Pedersen teaches the culture monitoring method as previously described, comprising a moving means (46) that allows the camera (20) to move along the longitudinal direction X to image the culture wells in the culture dishes (Fig. 2; Paragraph [0145]), and is capable of controlling the driving mechanism after completing the image acquisition to drive the image acquisition apparatus to move to an image acquisition position corresponding to another culture vessel to continue the image acquisition (Paragraphs [0144]-[0146]). Pedersen fails to teach an embodiment wherein the guiding mechanism and driving mechanism are positioned above the culture vessel.
Zhang, however, teaches a tissue culture environment control and recording device (Paragraph [0006]) comprising a guiding mechanism with a parallel paired first rails (32) and a second rail (33) arranged between the first paired rails; and a driving mechanism comprising a motor (101) configured to drive the image acquisition apparatus (3) to move on the guiding mechanism (32, 33) so as to adjust an image acquisition position among the plurality of culture vessels (1) (Fig. 1; Claim 2; Page 3, lines 1-17); wherein the culture monitoring method further comprises: controlling the driving mechanism (101) to drive the image acquisition apparatus (3) to move on the guiding mechanism so as to adjust the image acquisition apparatus to move to an image acquisition position corresponding to the culture vessel; and controlling the image acquisition apparatus to perform image acquisition (Page 6, lines 7-31).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Pedersen to include the guiding mechanism position and structure as taught by Zhang to capture images from multiple different angles, bringing greater convenience and higher accuracy to image-based screening (Zhang: Page 3, lines 45-47).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (“Smart Thin Hydrogel Coatings Harnessing Hydrophobicity and Topography to Capture and Release Cancer Cells”) – This reference shows evidence of the peeling of the PIPAAm layer at a certain temperature.
Yasuda et al. (US 2006/0014273) – This invention teaches a cell cultivation microchamber with a luminescence-absorbing layer and a temperature-sensitive layer.
Okano et al. (US 2007/0059763) – This invention teaches a cell analysis and separating device comprising a temperature-regulating layer.
Yuan et al. (US 2018/0327526) – This invention teaches a temperature-sensitive cell culture surface configured to allow cells to automatically detach after the completion of cell culture by lowering the temperature to a preset value to prevent cell damage.
Kanzaki et al. (US 2008/0131476) – This invention teaches using N-isopropyl acrylamide polymer on the surface of a culture dish.

Response to Arguments
Applicant’s arguments filed on February 25, 2022 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

	Regarding the arguments about the temperature-sensitive layer, the material(s) of the layer of PIPAAm (as well as methacrylic acid) have been disclosed in Yang.
In addition, Joseph shows that, contrary to the Applicant’s remarks from February 25, 2022, semiconductors such as indium tin oxide can be transparent (Joseph, paragraphs [0072]-[0074]) and therefore would not interfere with imaging. Contrarily, given that some semiconductors are opaque as is disclosed in Applicant’s arguments, those opaque semiconductors would form a lateral shading structure of the claim limitation in the lateral side arrangement disclosed by Joseph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799